Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149196                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149196
                                                                    COA: 319538
                                                                    Genesee CC: 09-025570-FC
  RUSHAD KAREW CHILDRESS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 7, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2015
           s0126
                                                                               Clerk